TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00798-CR


                               Dustin Taylor Parks, Jr., Appellant

                                               v.

                                  The State of Texas, Appellee


               FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
            NO. 48204, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Dustin Taylor Parks pleaded guilty to the offense of evading arrest with

a vehicle and, following a hearing on punishment, was sentenced to seven years’ imprisonment.

See Tex. Penal Code § 38.04.

              Appellant’s court-appointed attorney has filed a motion to withdraw supported

by a brief concluding that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See Anders v. California,

386 U.S. 738, 744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009);

see also Penson v. Ohio, 488 U.S. 75, 86-87 (1988).

              Appellant’s counsel has represented to the Court that he has provided copies of

the motion and brief to appellant; advised appellant of his right to examine the appellate record

and file a pro se brief; and provided appellant with a form motion for pro se access to the
appellate record along with the mailing address of this Court. See Kelly v. Smith, 436 S.W.3d
313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. Appellant requested access to the appellate record, and pursuant to this Court’s order, the

clerk of the trial court provided written verification to this Court that the record was provided to

appellant. See Kelly, 436 S.W.3d at 321. To date, appellant has not filed a pro se response or

requested an extension of time to file a response.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The trial court’s judgment of conviction

is affirmed.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Affirmed

Filed: June 11, 2019

Do Not Publish




                                                 2